COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00121-CV


YAGHOUB 'JACOB' KOHANNIM                                           APPELLANT

                                          V.

PARVANEH KATOLI                                                     APPELLEE


                                      ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Motion For Voluntary Dismissal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 15, 2014

      1
       See Tex. R. App. P. 47.4.